Cassoday, J.
Within certain limits, the county board were at liberty to fix the plaintiff’s compensation, as county superintendent of schools, at an annual salary or a per diem. Sec. 704, E. S. They did neither. That section, in effect, declares that “ they may fix such annual salary at not less than five hundred nor more than eight hundred dollars in districts containing more than five thousand and less than ten thousand inhabitants; and not less than eight hundred nor more than fifteen hundred in districts containing more than ten thousand inhabitants; and in estimating such- population the cities mentioned in the next preceding section shall be excluded.” It appeared upon the trial that such population in the county, according to the census of 1885, was only 6,941. The plaintiff offered parol testimony tending to prove that at the time he was elected, and ever since, such population had exceeded 10,000, but the same was rejected by the trial court on the ground that such population, as ascertained by the last preceding census, was conclusive upon the parties.
Such ruling seems to be in accordance with the spirit and intention of the section cited. As indicated, that section expressly refers to “ the next preceding section,” which authorizes the county board to divide such counties as have “ over fifteen thousand inhabitants according to the census last-preceding, into two superintendent districts; ” and, “ unless so divided, each county shall constitute a superintendent district? Sec. 703, R. S. There is no reason for determining the number of inhabitants according to the last census for the purpose of such division, that is not equally potent in determining the number of inhabitants in such *39districts, respectively, for tbe purpose ■ of fixing tbe compensation of tbe superintendent therein. On the contrary, it is very obvious that since tbe compensation of tbe superintendent in each district is, to a certain extent, dependent upon tbe number of inhabitants in such district, such number should be ascertained by tbe same standard that governs in fixing tbe number of tbe districts. Otherwise there would be a want of harmony in tbe system'. Tbe two sections relate to tbe same subject, and must be construed together. So construed, tbe words, “ according to tbe census last preceding,” found in tbe one, may fairly be implied in tbe other. This construction is in harmony with tbe view taken by this court of a similar statute in State ex rel. Terry v. Keaough, 68 Wis. 142.
By the Gourt. — ■ The judgment of tbe circuit court is affirmed.